DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 3/17/22. As directed by the amendment: claims 1, 3-9, 11 and 14 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-17 are presently pending in the application.

Claims 1-2 and 4-17 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Denis G. Maloney on 3/24/22.

The application has been amended as follows: 


Referring now to FIG. 3A, show is the valve 20 including a body 41, a single unidirectional port 43 that is in this implementation used as an inlet, bi-directional ports 45a and 45b, a plurality of unidirectional ports that are in this implementation used as outlet ports 47a, 47b.  Each of the outlet ports 47a, 47b has a side paddle (or flap) 49a, 49b, respectively that selectively closes and opens the [[respect]]respective port 47a, 47b
Please replace the paragraph beginning at page 7, line 7 with the following amended paragraph: 
Referring now to FIGS. 3D-3E, these views show the valve 20 from a front elevation view (FIG. 3D) and frontal view broken away (FIG. 3E) exposing internal passages 63a, 63b and chambers 60a, 60b and 61.  The chambers 60a, 60b are side chambers and are shown disposed between outlet ports 47a, 47b and bidirectional ports 45a, 45b.  The chamber 61 is a central chamber.  The passages 63a, 63b are provided from central chamber 61 to the side chambers 63a, 63b, as also shown.  Also shown in FIGS 3D-3E is an axial compartment seal 65 that seals the axial compartment 57 of FIG. 3A.  In FIG. 3D the cross sections “FIG. 3G” and “FIG. 3I” reference FIGS. 3G and 3I, respectively.  
Amendments to the Claims: 
1.  A bi-directional valve comprises:
a valve body having a center chamber, a plurality of side chambers, and an elongated compartment and a plurality of bidirectional ports coupled to the center chamber via a set of passages to provide fluid ingress into the bi-directional valve in a first mode of operation or fluid egress from the bi-directional valve in a second mode of operation, and a plurality of unidirectional ports that are output ports coupled to the plurality of bidirectional ports to provide 
a mechanism comprising a center paddle and a plurality of side paddles, and a shaft supporting the center paddle and the plurality of side paddles along the length of the shaft, the shaft disposed in the elongated compartment of the valve body and allowed to pivot to cause the center paddle and the plurality of side paddles to open and close the single unidirectional port and the plurality of unidirectional ports according the first and second modes.  

2.  The valve of claim 1 wherein the plurality of unidirectional ports 

Cancel claim 3.

input port is orthogonal to the outlet ports. 

5.  The valve of claim 1 wherein the mechanism opens the single unidirectional port and closes the unidirectional ports in the first mode of operation.  

11.  An airway pressure breathing device comprises:
an airway pressure breathing device body having at least one air passage to receive air and at least one passage to expel air; and 
a bi-directional exhalation valve, the bi-directional valve coupled to the at least one air passage to receive air and the at least one air passage to expel air, the bi-directional exhalation valve comprising:
a valve body having a center chamber, a plurality of side chambers, and an elongated compartment and a plurality of bidirectional ports coupled to the center chamber via a set of passages to provide fluid ingress into the bi-directional valve in a first mode of operation or fluid egress from the bi-directional valve in a second mode of operation, and a plurality of unidirectional ports that are output ports coupled to the plurality of bidirectional ports 


12.  The airway pressure breathing device of claim 11 wherein the airway pressure breathing device body has the at least one air passage to receive air coupled to a source of air and the plurality of bidirectional ports of the bi-directional exhalation valve, and the at least one passage to expel air coupled to the plurality of unidirectional ports of the bi-directional exhalation valve. 

14.  The airway pressure breathing device of claim 11 further comprising:
a micro pump supported by the airway pressure breathing device body, the micro pump configured to pump ambient air through the set of

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach a mechanism comprising a center paddle and a plurality of side paddles, and a shaft supporting the center paddle and the 
The closest prior art of record includes Hossfeld et al. (2015/0034192) and Bugamelli et al. (2015/0136137) to valve structures, but fails to teach the claimed limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785